DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

 Response to Amendment
	Claim 1 is amended, claim 3 is cancelled. Claims 1-2 and 4-5 are currently pending and have been treated on the merits. 

Response to Arguments
Applicant argues that the prior art rejection does not teach combining the fermentation product of two species of bacteria prior spray drying.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
	Applicant further argues that the claims now require a ratio of 60:40 which is not taught in the prior art.  This argument is not found persuasive as Morris teaches a ratio of ~55:45 (Table 3, determined from LC25, Observed Mortality and Expected Mortality Calculations, Material and Methods), which is within 10-15% of the value for each component of the instantly claimed range.  Further the instantly claimed range uses the term “about”, which the instant specification defines at within 10%, and thus the prior art ratio is almost within the instantly claimed range.  Further it is well within the ability of one of ordinary skill in the art at the time of the invention to determine workable or optimum ranges from the very close ratio taught in the prior art. 
	Applicant further argues that the ratio of Kurstaki and Aizawi is unexpectedly superior to other ratios.  This however if not found persuasive, as the tables referenced provide a single ratio, the currently claimed ratio.  Further this is not found persuasive as Morris teaches the combination of these bacteria is synergetic, and further teaches a ratio nearly identical (55:45) to the instantly claimed ratio (about 60:40), thus rendering it obvious.   
Applicant further argues that the combination of the Kurstaki and Aizawi fermentation solids with chlorantraniliprole is synergetic and that this is evidence of unexpected results.  The claims however do not require chlorantraniliprole, and thus this argument is moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, It is unclear what applicant is claiming as application claims the active ingredient consists of “from about 35 to about 50% weight by weight of Bacillus thuringiensis 
Regarding claim 5, It is unclear what applicant is claiming as application claims the active ingredient consists of “from about 50 to about 65% weight by weight of Bacillus thuringiensis subsp. Aizawai….”; however, the claim from which it depends states this component is present in an amount of about 60%. The claimed range is greater than the limitation of the independent claim even when accounting for the term “about” which has been noted in the specification to mean within 10% of a value.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (“Toxicity of Bacillus thuringiensis subsp. aizawi for Mamestra configurata (Lepidoptera: Noctuidae)” Journal of Economic Entomology, 1996, Vol 89, Issue 2, 359-365/previously cited) in view of Wakisaka (USP 4713241/previously cited). 
Regarding claim 1 and the limitation “A method of producing a technical grade active ingredient comprising fermentation solids, spores and insecticidal toxins derived from a Bacillus thuringiensis subsp. kurstaki strain and a Bacillus thuringiensis subsp. aizawai strain having a weight ratio of Bacillus thuringiensis subsp. kurstaki fermentation solids, spores and insecticidal toxins to Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins is about 60:40 comprising the steps of:  a. fermenting the Bacillus thuringiensis subsp. kurstaki strain to produce a Bacillus thuringiensis subsp. kurstaki strain fermentation slurry;  b. fermenting the Bacillus thuringiensis subsp. aizawai strain to produce a Bacillus thuringiensis subsp. aizawai strain fermentation slurry;  c. combining the Bacillus thuringiensis subsp. kurstaki strain fermentation slurry and the Bacillus thuringiensis subsp. aizawai strain fermentation 
Regarding claims 1 and 2 and the limitation “fermentation solids, spores and insecticidal toxins is about 60:40”, and “the weight ratio is 60:40”, Morris teaches the combination of these spore slurries at a ratio of 222:184 or about 55:45 Kurstaki:Aizawai  (Table 3, determined from LC25, Observed Mortality, and Expected Mortality Calculations, Materials and methods).  One of ordinary skill in the art would find it obvious to use a similar ratio in the commercial formulation as this ratio is shown to have excellent activity by Morris.  The instantly claimed range is thus rendered obvious by Morris teaching a ratio within the range.  
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
One of ordinary skill in the art at the time of the invention would thus have found it obvious to arrive at a ratio of about 60:40 or 60:40 based on the teaching of Morris. 

In the same field of endeavor as insecticidal bacterial composition of Bacillus thuringiensis, Wakisaka teaches that it is popular in the field to spray dry products so they can form powders with no lack of activity (Col 4 Ln 66-Col 5 Ln 25).  Wakisaka further teaches methods of spray drying the specific strain and materials taught by Wakisaka (Examples 3-6, Claims 2-3).
One of ordinary skill in the art would thus find it obvious that the mixture of insecticidal fermentation products of Morris could be spray dried after being combined, as this is taught to be a popular method in the field as taught by Wakisaka.   One of ordinary skill in the art would be motivated to do so to create a product that was lighter or could be formulated as a powder.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Wakisaka teaches such a process is common in the field and further successfully uses such methods in formulating powders.  
Regarding claims 4-5 and the limitations “wherein the weight ratio is from about 30:70 to about 70:30”, “wherein the weight ratio is from about from about 55:45 to about 65:35”, “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 35 to about 50 % weight by weight of Bacillus thuringiensis subsp. aizawai fermentation solids, spores and insecticidal toxins”, and “wherein the fermentation solids, spores and insecticidal toxins in the technical grade active ingredient consists of from 50 
  In addition it is within the skill of one of ordinary skill to determine additionally formulations based on the starting point provided by Morris.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum of or workable ranges a result effective variable, in this case the fermentation compositions of Morris as they are the active agent. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The teaching of Morris thus render obvious the claimed ranges and ratios as Morris teaches a formulation within or at the ranges and ratios claimed.  Morris further renders obvious workable formulations from this starting point.  


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/             Examiner, Art Unit 1657